Exhibit 10.1

 

FIFTH AMENDMENT TO

EMPLOYMENT AND SEVERANCE BENEFITS AGREEMENT

 

FIFTH AMENDMENT TO EMPLOYMENT AND SEVERANCE BENEFITS AGREEMENT, dated as of
August 12, 2005, between Chesapeake Corporation, a Virginia corporation (the
“Company”), and Thomas H. Johnson (the “Executive”).

 

WHEREAS, the Company and the Executive entered into an Employment and Severance
Benefits Agreement (the “Agreement”) dated as of July 17, 1997; which Agreement
was amended by a First Amendment to Employment and Severance Benefits Agreement
on September 13, 1999, by a Second Amendment to Employment and Severance
Benefits Agreement on August 28, 2001, by a Third Amendment to Employment and
Severance Benefits Agreement on April 22, 2003, and by a Fourth Amendment to
Employment and Severance Benefits Agreement on January 3, 2005; and

 

WHEREAS, the Committee of Independent Directors of the Board of Directors and
the Executive Compensation Committee of the Board of Directors desire to further
amend the Agreement.

 

NOW THEREFORE, the Agreement is hereby amended in the following respects:

 

Section 2 (b) is amended to read as follows:

 

(b) The period described in Section 2(a) shall be extended for an additional
twelve months unless the Company, before each November 1 of any year, provides
written notice to the Executive that the period will not be extended. The
preceding sentence shall first be effective to extend the period described in
Section 2(a) until December 31, 2008, unless written notice to the contrary is
provided to the Executive by the Company before November 1, 2005.

 

Except as provided above, the terms of the Agreement, dated July 17, 1997, and
the terms of the First Amendment to Employment and Severance Benefits Agreement
on September 13, 1999, the Second Amendment to Employment and Severance Benefits
Agreement on August 28, 2001, the Third Amendment to Employment and Severance
Benefits Agreement on April 22, 2003, and the Fourth Amendment to Employment and
Severance Benefits Agreement on January 3, 2005, shall remain in effect.

 

IN WITNESS WHEREOF, the Company has caused this Fifth Amendment to Employment
and Severance Benefits Agreement to be duly executed on its behalf and the
Executive has duly executed this Fifth Amendment to Employment and Severance
Benefits Agreement, all as of the date first above written.

 

EXECUTIVE   CHESAPEAKE CORPORATION

/s/ Thomas H. Johnson

--------------------------------------------------------------------------------

 

/s/ J.P. Causey Jr.

--------------------------------------------------------------------------------

Thomas H. Johnson   J.P. Causey Jr.    

Executive Vice President, Secretary &

General Counsel